DETAILED ACTION
Claims 1 through 43 originally filed 13 March 2020. By amendment received 1 April 2022; claims 1, 4, 13, 14, 21, 22, 39, 42, and 43 are amended. Claims 1 through 43 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendment to claim 21 overcomes the previous rejection of this claim under 35 U.S.C. 112(b). This argument is persuasive and this rejection is withdrawn.

Applicant argues that the amendment to claim 22 overcomes the previous rejection of this claim under 35 U.S.C. 112(b). To support this argument, applicant contends that the term "few" is defined by the phrase "as selected from the group of transmissive orders comprising one order, 1st and -1st orders, and fundamental orders".
Applicant's argument is not persuasive because the added phrase does not define the term "few". The term "few" is a term of quantity that, in the context of the claim, limits how many reflective and transmissive orders are present. The phrase "as selected from the group of transmissive orders comprising one order, 1st and -1st orders, and fundamental orders" lists different types of orders, but does not suggest a quantity of orders. Absent some suggestion of a quantity of "reflective and transmissive" orders, the term "few" remains undefined.
Claim 22 is rejected under 35 U.S.C. 112(b) (see below). Applicant's argument that the amendment to this claim overcomes this rejection is not persuasive because the term "few" is not clearly defined by the amendment.

Applicant argues that the amendment to claim 39 overcomes the previous rejection of this claim under 35 U.S.C. 112(b). This argument is persuasive in so far as the claim is no longer indefinite in the same way. However, due to the amendment, a new rejection under 35 U.S.C. 112(b) has been formulated (see below).

Applicant argues that the rejections of claims 2, 3, 10, and 26 under 35 U.S.C. 112(d) are improper because these claims further limit the parent claims. To support this argument, applicant contends individual portions of the alternatively required features each further limit the parent claims when considered on their own.
Applicant's argument is not persuasive because these claims do not narrow the scope of the respective parent claims. Specifically, when a claim is limited to a set of alternatives, the scope of the claim is limited by excluding any configuration not included in the set of alternatives. When the set of alternatives exhaustively recites every possible form of the claim element, that claim element is not limited in scope beyond the mere recitation of the claim element. Applicant has not argued that the alternative requirements in any of these claims does not exhaustively recite every possible form of the claim element modified by the alternative requirements. Since the claimed elements are introduced in parent claims of these argued claims and since the claimed elements are not limited in scope by the alternative recitations, the argued claims cannot further limit the parent claims.
Claims 2, 3, 10, and 26 are rejected under 35 U.S.C. 112(d) (see below). Applicant's argument that these claims further limit the respective parent claims is not persuasive because these claims do not have a narrowed scope relative to the parent claim.

Applicant argues that the amendment to claim 4 overcomes the previous rejection of this claim under 35 U.S.C. 112(d). This argument is persuasive and this rejection is withdrawn.

Applicant argues that the amendments to claims 1, 42, and 43 overcome the previous rejections of these and dependent claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103. This argument is persuasive. However, upon further search and consideration, new rejections have been formulated as set forth below.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 22, and 39 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, this claim requires "Wherein said top side high contrast grating (HCG), as a wavelength selective mirror, is configured for lateral optical coupling between multiple VCSELs of said at least one VCSEL, when said VCSELs are in an array configuration." However, the phrase "when said VCSELs are in an array configuration" qualifies the limitation "configured for lateral optical coupling between multiple VCSELs of said at least one VCSEL" in such a manner that it is unclear if the qualified limitation is strictly required by this claim. This is because the qualifying limitation is not necessarily met because claim 13 does not strictly require this qualifying limitation. For this reason, this qualified limitation leads to confusion over the intended scope of the claim (MPEP §2173.05(d)). As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the qualifying requirement "when said VCSELs are in an array configuration" will be treated as strictly required such that the qualified requirement is also required.

Regarding claim 22, this claim requires "Wherein said top side high contrast grating (HCG) comprises a diffractive grating with few reflective and transmissive orders, as selected from the group of transmissive orders comprising one order, 1st and -1st orders, and fundamental orders." However, the term "few" is subjective and no guidance is provided to determine a particular number of modes necessary to fit the requirement "few". Since it is not clear how many diffractive orders are required, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the term "few" will be read to mean "at least one".

Regarding claim 39, this claim requires "Wherein said apparatus is configured with said top side grating of said VCSEL having emissive optical properties for 3D sensing applications." However, there is no indication in the original disclosure of what emissive optical properties are necessary for 3D sensing applications. Absent some definition of what properties are required for 3D sensing applications, it is unclear what properties are required. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this limitation will be treated as requiring that the device emit light.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2, 3, 10, 26, 39, and 40 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 2, this claim only requires "Wherein said top side high contrast grating (HCG) has a regular, chirped or irregular shape." This listing exhaustively enumerates the possible configurations for the HCG. Since this list is presented in the alternative, this list is inherently met by the presence of the HCG already required by parent claim 1. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Regarding claim 3, this claim only requires "Wherein said top side high contrast grating (HCG) has 1D, 2D or 3D periodicity, is quasi-periodic, or is aperiodic." This listing exhaustively enumerates the possible configurations for the HCG. Since this list is presented in the alternative, this list is inherently met by the presence of the HCG already required by parent claim 1. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Regarding claim 10, this claim only requires "Wherein each of said VCSELs in the array of VCSELS can be configured for being electrically addressed collectively, or electrically addressed in groups within the VCSEL array, or electrically addressed separately." This listing exhaustively enumerates the possible configurations for operating the electrical contacts. Since this list is presented in the alternative, this list is inherently met by the presence of the electrical contacts already required by parent claim 1. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Regarding claim 26, this claim only requires "Wherein said relative amplitudes are selected orders which are suppressed or enhanced, or have a number of orders having equal amplitude, or enhancement of a number of orders and at the same time suppression of another number of orders." This listing exhaustively enumerates the possible ways of exerting control over relative amplitudes. Since this list is presented in the alternative, this list is inherently met by the control of relative amplitudes already required by parent claim 25. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Regarding claim 39, this claim only requires "Wherein said apparatus is configured with said top side grating of said VCSEL having emissive optical properties for 3D sensing applications." However, for the reasons noted above, the apparatus of claim 1 is understood to inherently exhibit this configuration on the basis that the original disclosure provides no additional features necessary for achieving this configuration. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Regarding claim 40, this claim only requires "Wherein said top side high contrast grating (HCG) is configured to operate as (a) as optical element shaping the characteristics of the emitted far field of the array, or (b) as polarization, angle, mode or wavelength selective mirror of the cavity, or (c) as optical coupler between multiple elements of the array, or (d) as any combination of the above." However, parent claim 1 already requires "[The high contrast grating] is configured as a wavelength selective mirror of the cavity" which is narrower than this limitation of claim 40. Because all limitations of claim 40 are broader than the limitations of parent claim 1, this claim is of improper dependent form for failing to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 7, 9 through 12, 14 through 27, 30 through 32, 34 through 40, 42, and 43 rejected under 35 U.S.C. 103 as being unpatentable over Fattal et al. (Fattal, US Pub. 2014/0321495) in view of Justice et al. (Justice, US Pub. 2009/0097522).

Regarding claim 1, Fattal discloses, "(a) at least one vertical cavity surface emitting laser (VCSEL)" (p. [0027] and Fig. 1A, pt. 100).  "(i) a lower electrode" (p. [0027] and Fig. 1A, pt. 108).  "(ii) a lower distributed Bragg reflector (DBR) associated with said lower electrode" (p. [0027] and Fig. 1A, pt. 104).  "(iii) a quantum well structure over said lower DBR" (p. [0035] and Fig. 2, pts. 102 and 210).  "(v) an upper electrode" (p. [0027] and Fig. 1A, pt. 114).  "[The high contrast grating] is configured as a wavelength selective mirror of the cavity" (p. [0059] and Fig. 2, pt. 132).  "[The high contrast grating] to provide an optically active structure for modifying emissions of said at least one VCSEL to enable optical functionalities" (p. [0059] and Fig. 2, pt. 132).  Fattal does not explicitly disclose, "(iv) an upper reflector over said quantum well structure."  "(b) a high contrast grating (HCG) integrated over the top side surface of said at least one VCSEL as a top side high contrast grating."  Justice discloses, "(iv) an upper reflector over said quantum well structure" (p. [0086], [0088], and Fig. 5, pt. 1).  "(b) a high contrast grating (HCG) integrated over the top side surface of said at least one VCSEL as a top side high contrast grating" (p. [0088] and Fig. 5, pt. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fattal with the teachings of Justice.  In view of the teachings of Fattal regarding a VCSEL array including integrated grating structures, the additional inclusion of an upper DBR member as well as the alternate construction of the grating to manage the output orders as taught by Justice would enhance the teachings of Fattal by allowing a measure of regulation of reflectivity independent of the top grating and allowing differing types of outputs from the VCSEL devices.

Regarding claim 2, Fattal discloses, "Wherein said top side high contrast grating (HCG) has a regular, chirped or irregular shape" (p. [0028] and Fig. 2, pt. 132).  

Regarding claim 3, Fattal discloses, "Wherein said top side high contrast grating (HCG) has 1D, 2D or 3D periodicity, is quasi-periodic, or is aperiodic" (p. [0028] and Fig. 2, pt. 132).  

Regarding claim 4, Fattal does not explicitly disclose, "Wherein said top side high contrast grating (HCG) partially replaces the top reflector."  Justice discloses, "Wherein said top side high contrast grating (HCG) partially replaces the top reflector" (p. [0082] and Fig. 5, pt. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fattal with the teachings of Justice for the reasons provided above regarding claim 1.  

Regarding claim 5, Fattal discloses, "Wherein said at least one vertical cavity surface emitting laser (VCSEL) comprises an array of VCSELs" (p. [0027] and Fig. 1A, pt. 100).  

Regarding claim 6, Fattal discloses, "Wherein said top side high contrast grating (HCG) is configured to cover an entire emission area of each said VCSEL within the array of said VCSELs" (p. [0029] and Fig. 1B, pts. 126, 127, 128, 129, 132, 133, 134, and 135).  

Regarding claim 7, Fattal discloses, "Wherein said top side high contrast grating (HCG) is aligned with each VCSEL emitter within the array of said VCSELs" (p. [0029] and Fig. 1B, pts. 126, 127, 128, 129, 132, 133, 134, and 135).  

Regarding claim 9, Fattal discloses, "Wherein said top side high contrast grating (HCG) is configured to cover different sections of the array of said VCSELs" (p. [0029] and Fig. 1B, pts. 126, 127, 128, 129, 132, 133, 134, and 135, where each VCSEL in the array is in a different section and each VCSEL in the array includes a grating such that there is a grating that covers different sections of the array).  

Regarding claim 10, Fattal discloses, "Wherein each of said VCSELs in the array of VCSELS can be configured for being electrically addressed collectively, or electrically addressed in groups within the VCSEL array, or electrically addressed separately" (p. [0027] and Fig. 1A, pts. 108 and 114).  

Regarding claim 11, Fattal does not explicitly disclose, "Wherein said top side high contrast grating (HCG) is either etched into the existing material of the at least one vertical cavity surface emitting laser (VCSEL) structure or by depositing and patterning an additional layer of material as a top grating layer."  Justice discloses, "Wherein said top side high contrast grating (HCG) is either etched into the existing material of the at least one vertical cavity surface emitting laser (VCSEL) structure or by depositing and patterning an additional layer of material as a top grating layer" (p. [0087] and Fig. 5, pt. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fattal with the teachings of Justice for the reasons provided above regarding claim 1.  

Regarding claim 12, Fattal discloses, "Wherein said top side high contrast grating (HCG) comprises a high contrast grating fabricated of material selected from the group of grating materials consisting of GaAs, AlGaAs, SiNx, SiO2, InGaP, or combinations thereof" (p. [0028], [0030], and Fig. 1A, pt. 112).  

Regarding claim 14, Fattal discloses, "Wherein said top side high contrast grating (HCG) comprises a high index grating layer n2 on top of a low index layer n1" (Fig. 2, pts. 132 and 216).  "[Said top side high contrast grating (HCG)] is either (a) covered by a planar layer of low index material n3, or (b) interfacing with a free space low index area n3" (Fig. 2, pt. 216).  

Regarding claim 15, Fattal discloses, "Wherein said top side high contrast grating (HCG) is an engineered grating in which areas of materials with high optical refractive index nj are interfacing other areas of materials with low optical refractive index ni so that regions of either group of materials surround regions of the other group of materials" (Fig. 2, pts. 132, 213, and 216, where portions of the higher index grating layer are surrounded by air which is a low index material).  

Regarding claim 16, the combination of Fattal and Justice does not explicitly disclose, "Wherein said top side high contrast grating (HCG) is configured with a chirped period at constant bar width."  The examiner takes Official Notice of the fact that it was known in the art to produce a chirped grating by varying the width of the grating elements and/or the period of the grating elements so as to achieve a desired refractive index modulation necessary for forming a grating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the HCG having a chirped period and constant bar width, since such a configuration was recognized in the art as a suitable manner of forming a chirped grating.

Regarding claim 17, Fattal discloses, "Wherein said top side high contrast grating (HCG) is configured with a chirped period and varying bar widths" (p. [0044] and Fig. 4, pts. 401 and 404).  

Regarding claim 18, the combination of Fattal and Justice does not explicitly disclose, "Wherein said top side high contrast grating (HCG) is configured with a constant period and varying bar width."  The examiner takes Official Notice of the fact that it was known in the art to produce a chirped grating by varying the width of the grating elements and/or the period of the grating elements so as to achieve a desired refractive index modulation necessary for forming a grating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the HCG having a constant period and varying bar width, since such a configuration was recognized in the art as a suitable manner of forming a chirped grating.

Regarding claim 19, Fattal discloses, "Wherein said top side high contrast grating (HCG) is configured with a radially chirped grating that may be used as a lens" (p. [0056] and Fig. 10B).  

Regarding claim 20, Fattal does not explicitly disclose, "Wherein said top side high contrast grating (HCG) is configured with different grating periods that determine the angle of separation of the reflective and transmissive orders."  Justice discloses, "Wherein said top side high contrast grating (HCG) is configured with different grating periods that determine the angle of separation of the reflective and transmissive orders" (p. [0087]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fattal with the teachings of Justice for the reasons provided above regarding claim 1.  

Regarding claim 21, Fattal does not explicitly disclose, "Wherein said top side high contrast grating (HCG) comprises a diffractive grating with multiple reflective and transmissive orders."  Justice discloses, "Wherein said top side high contrast grating (HCG) comprises a diffractive grating with multiple reflective and transmissive orders" (p. [0095]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fattal with the teachings of Justice for the reasons provided above regarding claim 1.  

Regarding claim 22, Fattal discloses, "Wherein said top side high contrast grating (HCG) comprises a diffractive grating with few reflective and transmissive orders, as selected from the group of transmissive orders comprising one order, 1st and -1st orders, and fundamental orders" (p. [0060]).  

Regarding claim 23, the combination of Fattal and Justice does not explicitly disclose, "Wherein said top side high contrast grating (HCG) is configured with an engineered period that provides in-plane coupling via the 1st and minus 1st orders."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the pitch of the grating so as to provide in plane coupling of the first order diffracted light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 24, Fattal discloses, "Wherein said top side high contrast grating (HCG) is configured with a sub-wavelength period" (p. [0024]).  

Regarding claim 25, Fattal discloses, "Wherein said top side high contrast grating (HCG) is configured to control relative amplitudes of the transmitted and reflected orders" (p. [0036], where operation of the SWG of Fattal necessarily involves controlling the relative amplitudes of transmitted and reflected modes).  

Regarding claim 26, Fattal discloses, "Wherein said relative amplitudes are selected orders which are suppressed or enhanced, or have a number of orders having equal amplitude, or enhancement of a number of orders and at the same time suppression of another number of orders" (p. [0036]).  

Regarding claim 27, Fattal discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated to control far field patterns of the elements of the array to provide far field control of portions of the VCSEL array or the whole VCSEL array" (p. [0056] where configuration of the SWG in this manner necessarily influences the far field pattern).  

Regarding claim 30, the combination of Fattal and Justice does not explicitly disclose, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated so that individual VCSEL elements within the VCSEL array combine to act as an engineered diffuser so that a far field pattern of the entire array is characterized by a region of uniform high intensity."  The examiner takes Official Notice of the fact that it was known in the art to employ a grating as a diffuser so as to diffuse emitted light and produce uniform output. It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the grating as a diffuser, since such a configuration would allow for a more uniform output.

Regarding claim 31, Fattal discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are configured as a lens for collimating or diverging an emitted beam of the VCSEL within the VCSEL array" (p. [0056]).  

Regarding claim 32, Fattal discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated to have individually engineered gratings configured as collimating or diverging lenses so that the VCSEL array emits a beam having desired far field characteristics" (p. [0056]).  

Regarding claim 34, Fattal discloses, "Wherein said top side high contrast grating (HCG) is configured to generate polarized emissions" (p. [0029]).  

Regarding claim 35, Fattal discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated" (p. [0027] and Fig. 1A, pts. 100 and 112).  "Wherein said polarized emissions are generated by the VCSEL array acting as emitters having engineered gratings that control the polarization to be linear, circular and/or elliptical for a number of individual VCSEL elements within the VCSEL array" (p. [0029]).  

Regarding claim 36, Fattal discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated" (p. [0027] and Fig. 1A, pts. 100 and 112).  "Wherein said polarized emissions are generated by said VCSELs in the VCSEL array in which different groups of VCSELs have engineered gratings that determine their respective polarization and the emitter groups" (p. [0029]).  "Wherein each of said VCSELs in the array of VCSELS can be configured for being electrically addressed collectively, or electrically addressed separately, for enabling polarization switching" (p. [0027] and Fig. 1A, pts. 108 and 114).  

Regarding claim 37, Fattal discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated" (p. [0027] and Fig. 1A, pts. 100 and 112).  "Wherein said VCSEL array is configured to provide far field control with the top side high contrast gratings configured to operate as a polarizer" (p. [0029]).  "[The top side high contrast gratings] to change far field intensity into either (a) a regular shaped single region of high uniform intensity with defined polarization or (b) a number of high intensity uniform regions with designed positions and shapes and defined polarizations" (p. [0029]).  
The combination of Fattal and Justice does not explicitly disclose, "Wherein said VCSEL array is configured to provide far field control with the top side high contrast gratings configured to operate as… a diffuser."  The examiner takes Official Notice of the fact that it was known in the art to employ a grating as a diffuser so as to diffuse emitted light and produce uniform output. It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the grating as a diffuser, since such a configuration would allow for a more uniform output.

Regarding claim 38, Fattal discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated" (p. [0027] and Fig. 1A, pts. 100 and 112).  "Wherein said VCSEL array is configured to provide far field control with each VCSEL having a top side high contrast grating (HCG) configured so that a structured far field pattern is generated with a far field intensity which is either (a) a number of identically shaped non-overlapping regions of high and same relative intensity and defined polarization, or (b) a number of non-overlapping areas of high intensity with designed shape and relative intensity and designed polarizations, or (c) a number of non-overlapping areas of high intensity with designed shape, relative intensity and polarization that enclose regions with low or no intensity" (p. [0029]).  

Regarding claim 39, Fattal discloses, "Wherein said apparatus is configured with said top side grating of said VCSEL having emissive optical properties for 3D sensing applications" (p. [0002]).  

Regarding claim 40, Fattal discloses, "Wherein said top side high contrast grating (HCG) is configured to operate as (a) as optical element shaping the characteristics of the emitted far field of the array, or (b) as polarization, angle, mode or wavelength selective mirror of the cavity, or (c) as optical coupler between multiple elements of the array, or (d) as any combination of the above" (p. [0029]).  

Regarding claim 42, Fattal discloses, "(a) a vertical cavity surface emitting laser (VCSEL) array in which each VCSEL comprises" (p. [0027] and Fig. 1A, pt. 100).  "(i) a lower electrode" (p. [0027] and Fig. 1A, pt. 108).  "(ii) a lower distributed Bragg reflector (DBR) associated with said lower electrode" (p. [0027] and Fig. 1A, pt. 104).  "(iii) a quantum well structure over said lower DBR" (p. [0035] and Fig. 2, pts. 102 and 210).  "(v) an upper electrode" (p. [0027] and Fig. 1A, pt. 114).  "[The at least one high contrast grating] which is configured as a wavelength selective mirror of the cavity" (p. [0059] and Fig. 2, pt. 132).  "[The at least one high contrast grating] to provide an optically active structure for modifying emissions of said at least one VCSEL to enable optical functionalities" (p. [0059] and Fig. 2, pt. 132).  "(c) Wherein said top side high contrast gratings (HCGs) are integrated to control far field patterns of the elements of the array to provide far field control of portions of the VCSEL array or the whole VCSEL array" (p. [0056] where configuration of the SWG in this manner necessarily influences the far field pattern).  Fattal does not explicitly disclose, "(iv) an upper reflector over said quantum well structure."  "(b) at least one high contrast grating integrated over the top side surface of said VCSEL array, or its individual VCSELs, as a top side high contrast grating."  Justice discloses, "(iv) an upper reflector over said quantum well structure" (p. [0086], [0088], and Fig. 5, pt. 1).  "(b) at least one high contrast grating integrated over the top side surface of said VCSEL array, or its individual VCSELs, as a top side high contrast grating" (p. [0088] and Fig. 5, pt. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fattal with the teachings of Justice for the reasons provided above regarding claim 1.  

Regarding claim 43, Fattal discloses, "(a) fabricating at least one vertical cavity surface emitting laser (VCSEL)" (p. [0027] and Fig. 1A, pt. 100).  "A lower electrode" (p. [0027] and Fig. 1A, pt. 108).  "Lower distributed Bragg reflector (DBR)" (p. [0027] and Fig. 1A, pt. 104).  "A quantum well structure" (p. [0035] and Fig. 2, pts. 102 and 210).  "An upper electrode" (p. [0027] and Fig. 1A, pt. 114).  "[The high contrast grating] which is configured as a wavelength selective mirror of the cavity" (p. [0059] and Fig. 2, pt. 132).  "[The high contrast grating] to provide an optically active structure for modifying emissions of said at least one VCSEL to enable optical functionalities" (p. [0059] and Fig. 2, pt. 132).  Fattal does not explicitly disclose, "An upper reflector over said quantum well structure."  "A planar top side surface over the VCSEL."  "(b) integrating a high contrast grating into the planar top side surface of said VCSEL as a top side high contrast grating."  Justice discloses, "An upper reflector over said quantum well structure" (p. [0086], [0088], and Fig. 5, pt. 1).  "A planar top side surface over the VCSEL" (p. [0088] and Fig. 5).  "(b) integrating a high contrast grating into the planar top side surface of said VCSEL as a top side high contrast grating" (p. [0088] and Fig. 5, pt. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fattal with the teachings of Justice for the reasons provided above regarding claim 1.  

Claims 8 and 33 rejected under 35 U.S.C. 103 as being unpatentable over Fattal in view of Justice and further in view of Kwon (US Patent 5,561,683).

Regarding claim 8, the combination of Fattal and Justice does not explicitly disclose, "Wherein said top side high contrast grating (HCG) is intentionally misaligned with one or more VCSEL emitters within the array of said VCSELs."  Kwon discloses, "Wherein said top side high contrast grating (HCG) is intentionally misaligned with one or more VCSEL emitters within the array of said VCSELs" (col. 4, lines 40-53 and Fig. 7, pts. 100, 110, 120, and 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fattal and Justice with the teachings of Kwon.  In view of the teachings of Fattal regarding a VCSEL array including integrated grating structures, the alternate configuration of the grating structures to provide joint lens operation through relative lens construction and positioning as taught by Kwon would enhance the teachings of Fattal and Justice by allowing the overall emission pattern of the emitted light to be jointly adjusted.

Regarding claim 33, the combination of Fattal and Justice does not explicitly disclose, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are configured so that multiple emitters in the VCSEL array share a spatially varying high contrast grating, which collimates or diffuses the emitted light to obtain a desired far field characteristic."  Kwon discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are configured so that multiple emitters in the VCSEL array share a spatially varying high contrast grating, which collimates or diffuses the emitted light to obtain a desired far field characteristic" (col. 3-4, lines 60-4 and Fig. 3, pt. 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fattal and Justice with the teachings of Kwon for the reasons provided above regarding claim 8.  

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Fattal in view of Justice and further in view of Magnusson et al. (Magnusson, US Patent 6,154,480).

Regarding claim 13, the combination of Fattal and Justice does not explicitly disclose, "Wherein said top side high contrast grating (HCG), as a wavelength selective mirror, is configured for lateral optical coupling between multiple VCSELs of said at least one VCSEL, when said VCSELs are in an array configuration."  Magnusson discloses, "Wherein said top side high contrast grating (HCG), as a wavelength selective mirror, is configured for lateral optical coupling between multiple VCSELs of said at least one VCSEL, when said VCSELs are in an array configuration" (col. 5-6, liens 66-15 and Fig. 8, pts. 22, 42, and 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fattal and Justice with the teachings of Magnusson.  In view of the teachings of Fattal regarding a VCSEL array including integrated grating structures, the alternate configuration of the grating structures to couple light between laser elements as taught by Magnusson would enhance the teachings of Fattal and Justice by allowing the emitting elements to be coherently coupled.

Claims 28, 29, and 41 rejected under 35 U.S.C. 103 as being unpatentable over Fattal in view of Justice and further in view of Weichmann et al. (Weichmann, US Pub. 2016/0164258).

Regarding claim 28, the combination of Fattal and Justice does not explicitly disclose, "Wherein said apparatus is configured to provide far field control by rotating individual top side high contrast gratings (HCGs) by a common value so that the far field pattern can be rotated."  Weichmann discloses, "Wherein said apparatus is configured to provide far field control by rotating individual top side high contrast gratings (HCGs) by a common value so that the far field pattern can be rotated" (p. [0041] and Fig. 2, pts. 110 and 120).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fattal and Justice with the teachings of Weichmann.  In view of the teachings of Fattal regarding a VCSEL array with integrated grating structures, the alternate configuration of the grating structures to produce multiple polarization outputs while independently controlling the lasers providing differing outputs as taught by Weichmann would enhance the teachings of Fattal and Justice by allowing the array to emit light at switchable polarizations.

Regarding claim 29, Fattal discloses, "As well as configuring the gratings with different periods, or widths, or materials, or combinations thereof, to change far field pattern characteristics" (p. [0056] where configuration of the SWG in this manner necessarily influences the far field pattern).  
The combination of Fattal and Justice does not explicitly disclose, "Wherein said apparatus is configured to provide far field control by rotating individual top side high contrast gratings (HCGs) by different values."  Weichmann discloses, "Wherein said apparatus is configured to provide far field control by rotating individual top side high contrast gratings (HCGs) by different values" (p. [0041] and Fig. 2, pts. 110 and 120).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fattal and Justice with the teachings of Weichmann for the reasons provided above regarding claim 28.  

Regarding claim 41, Fattal discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated" (p. [0027] and Fig. 1A, pts. 100 and 112).  
The combination of Fattal and Justice does not explicitly disclose, "Wherein said apparatus is configured to provide… polarization switching by electrically addressing either individually, and/or in groups, the VCSELs within the VCSEL."  Weichmann discloses, "Wherein said apparatus is configured to provide… polarization switching by electrically addressing either individually, and/or in groups, the VCSELs within the VCSEL" (p. [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fattal and Justice with the teachings of Weichmann for the reasons provided above regarding claim 28.  
The combination of Fattal, Justice, and Weichmann does not explicitly disclose, "Wherein said apparatus is configured to provide beam steering… by electrically addressing either individually, and/or in groups, the VCSELs within the VCSEL."  The examiner takes Official Notice of the fact that it was known in the art to jointly configure VCSEL devices in an array such that the overall beam is steered so as to produce a desired composite beam. It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the overall array for beam steering, since such a configuration allows for the production of an overall composite beam.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828